Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant traverses the 11/18/2020 non-final Office Action 35 U.S.C. §103 rejection of claims 1-6, 8-9, 11-13 without amending any of the claims. The arguments have been fully considered but found to be non-persuasive for the following reasons. 
Regarding claim 1, Applicant quotes part of claim 1 language on page 6, quotes reference Kanade et al. (US 20070120879 A1 "Kanade") subsection title "alternating display and capture periods", concludes based on the title of the subsection alone that, “From this wording, it should be understood that the time point/moment for display an image is different from the time point/moment for the camera to capture an image”. Examiner respectfully disagrees. Kanade’s invention offers flexible features enabling a camera to have programmable display and capture periods controlled by the user. It is incorrect to conclude that the time point/moment for display an image must be different from the time point/moment for the camera to capture an image just because the camera can be programmed that way. Actually, Kanade teaches in paragraph [0033] “... the light passes through the flat panel screen 204 to the user 200 who sees a picture. Camera 210 captures an image of the user 200 and his/her surroundings through screen 204 and backlight 206”, and in paragraph [0058] “In yet another embodiment, the exposure time for obtaining a single image is varied to compensate for the loss of light due to occlusion. Such alteration of exposure time is usually controlled by the user, or by an automatic algorithm which adapts to the brightness level of the captured image”. 
Examiner thus maintains the rationale of the arguments fails to overcome the rejection of the traversed claims. Independent claims 11 and 14 are not allowable based on the mentioned reasons applied to similar arguments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6, 8-9 and 11-13 are rejected under 103 as being unpatentable over CN103338282 (made of record in the IDS file submitted on 9/6/2019, hereinafter “CN282”) in view of Kanade; Udayan et al. (US 20070120879 A1) 
As to claim 1, CN282 discloses a terminal (Figs 1-3), comprising: a first display screen defining a first display region (Figs 1-2, lens 12.  page 3: The lens 12 is a transparent display); a second display screen defining a second display region (Specification p.3: the screen area of the mobile device is much larger than the area of the transparent display screen 12), wherein the first display region is a transparent display region (page 3: The lens 12 is a transparent display), the first display screen and the second display screen are configured to display a full image cooperatively, the first display screen is configured to display a part of the full image, and the second display screen is configured to display the rest part of the full image (Specification p.3-4: The lens 12 is a transparent display that is electrically coupled to the processor of the mobile device ... When the camera 11 is turned on in the shooting working state, the processor controls the transparent display screen 12 to turn off the display, ... When the camera 11 is turned off and is not in the working state of shooting, the processor controls to turn on the transparent display 12, and the transparent display 12 receives the display information sent from the processor and displays it. 
CN282 thus teaches the transparent display 12 is a part of the normal screen area. It displays specific information only during special situations such as the camera is turned on, a user misses an incoming call or has received a short message, as explained in page 4). 
CN282 Fig. 1 discloses a camera 11. 
CN282 fails to directly disclose when the terminal is in a mode of photographing, the first display screen is configured to display the part of the full image. 
However, in a similar field of endeavor, Kanade discloses a combined video display and camera system, wherein when the system is in a mode of photographing, the first display screen is configured to display the part of the full image ([0033] FIG. 2 illustrates a block diagram of an exemplary combined camera and display system 299, 
... An image is displayed on a flat-panel screen 204. Flat panel screen 204 displays the picture by adjusting the optical transparency of its individual pixels. Screen 204 is illuminated using a backlight 206 which diffuses light from a light source 208 such that the light passes through the flat panel screen 204 to the user 200 who sees a picture. Camera 210 captures an image of the user 200 and his/her surroundings through screen 204 and backlight 206). 
The combination of CN282 and Kanade continues to teach a camera (Kanade Fig. 2, Camera 210), arranged at a back side of the first display screen, arranged under the first display region, and configured to capture images through the transparent display region defined by the first display screen (Kanade Fig. 2 [0033]). 
It would have been obvious to one of ordinary skill in the art to apply Kanade's camera  module into CN282’s electronic device, to resolve a known video conferencing problem that conferees are “unable to maintain eye contact. Absence of eye contact during a conversation greatly reduces the effectiveness of communication”, as revealed by Kanade in [0003]. 

As to claim 2, CN282 further discloses the terminal of claim 1, wherein the first display region and the second display region are configured to splice for information display (As shown in Figs 1-3, the first display region and the second display region are physical spliced for information display). 

As to claim 3, CN282 further discloses the terminal of claim 2, wherein the first display region and the second display region are configured to be coplanar (As shown in Figs 1-3), and an area of the first display region is smaller than that of the second display region (As explained in claim 1 Office Action)

As to claim 4, CN282 further discloses the terminal of claim 1, wherein the second display region at least partially surrounds the first display region (As shown in Figs 2-3). 

As to claim 5, CN282 further discloses the terminal of claim 1, wherein the first display region is defined on a top of the second display region (As shown in Figs 2-3). 

As to claim 6, CN282 further discloses the terminal of claim 1, wherein the second display region defines a function hole configured to receive the camera (camera 11 as shown in Fig 1).  , and the first display region is defined within the function hole, wherein a shape of the function hole is one or more of circular arced, rounded rectangular, and rounded squared (As shown in Figs 2-3). 
 
As to claim 8, CN282 further discloses the terminal of claim 1, wherein the camera is arranged at the back of the first display region (P.2: the lens is disposed on a surface of the housing opposite the screen of the mobile device). 

As to claim 9, CN282 further discloses the terminal of claim 8, wherein the first display screen defining the first display region is a transparent screen with an independent display function (p.4: If the mobile device receives a short message, the processor sends the corresponding short message icon 121 to the transparent display 12 for display. As shown in Figure 3), wherein the transparent screen is a  transparent organic light-emitting diode (OLED) screen (p. 1: the technology of the transparent display screen has been relatively mature, such as a transparent OLED display screen). 

As to claim 11, CN282 and Kanade disclose a screen assembly, comprising: a first transparent screen configured to show first information; a second non-transparent screen configured to show second information (As explained in claim 1 Office Action), and spliced with the first transparent screen to cooperatively show the first and second information (CN282 Fig. 3: When both the screen of the mobile device disposed on the same surface of the housing and the transparent screen 12 are turned on, the combination displays cooperatively show the first and second information ); 
wherein the first information is a part of a full image, and the second information is the rest part of the full image (Specification p.3-4: The lens 12 is a transparent display that is electrically coupled to the processor of the mobile device ... When the camera 11 is turned on in the shooting working state, the processor controls the transparent display screen 12 to turn off the display, ... When the camera 11 is turned off and is not in the working state of shooting, the processor controls to turn on the transparent display 12, and the transparent display 12 receives the display information sent from the processor and displays it. 
CN282 thus teaches the transparent display 12 is a part of the normal screen area. It displays specific information only during special situations such as the camera is turned on, a user misses an incoming call or has received a short message, as explained by CN282 in page 4) and a camera in alignment with the first transparent screen and configured to capture images through the first transparent screen (the preceding limitation is a subset of claim 1 limitation. Therefore it is rejected on the same grounds as claim 1), wherein when the screen assembly is in a mode of photographing, the first transparent screen is configured to display the part of the full image (Kanade [0033] FIG. 2 illustrates a block diagram of an exemplary combined camera and display system 299, 
... An image is displayed on a flat-panel screen 204. Flat panel screen 204 displays the picture by adjusting the optical transparency of its individual pixels. Screen 204 is illuminated using a backlight 206 which diffuses light from a light source 208 such that the light passes through the flat panel screen 204 to the user 200 who sees a picture. Camera 210 captures an image of the user 200 and his/her surroundings through screen 204 and backlight 206). 
The motivation to combine CN282 and Kanade applied in claim 1 is also applicable to the current claim. 

As to claim 12, CN282 further discloses the screen assembly of claim 11, wherein the first transparent screen has a first top surface and the second non-transparent screen has a second top surface, the first and second top surfaces are coplanar (Figs 1-3. See also claim 3 Office Action). 

As to claim 13, CN282 further discloses the screen assembly of claim 11, wherein the second non-transparent screen defines a through hole (lens 12 is a transparent display, which is embedded in non-transparent screen as shown in Figs 2-3), the camera is partially arranged in the through hole, and the first transparent screen covers the camera and is engaged in the through hole (p. 3: As shown in FIGS. 1 to 3, a mobile device of an embodiment includes a housing 1, a camera 11 and a lens 12. The camera 11 is disposed inside the housing 1, and the housing 1 is provided with a light inlet 13 of the camera 11, and a light inlet 13 A lens 12 is provided, and the lens 12 can function to protect the camera 11, and the light enters the camera 11 from the light entrance 13, so that the camera 11 can capture a corresponding image). 

Claims 7, 10 and 14-20 are rejected under 103 as being unpatentable over CN282 and Kanade, and further in view of Lee; Woohun (US 20140125911 A1)
As to claim 7, CN282 further discloses the terminal of claim 6, wherein the second display region and the first display region are defined to display different information (Fig. 3: p.4 the processor sends the corresponding short message icon 121 to the transparent display 12 for display), and the second display screen defining the second display region is a non-transparent display screen (as explained in claim 1 Office Action), and the non-transparent display screen comprises: a display module (claimed second display screen as explained in claim 1 Office Action).
CN282 and Kanade fail to explicitly disclose a backlight module. 
However, in a pertinent field of endeavor, Lee discloses a display terminal with a backlight module ([0132] The display module 210 b may comprise ... a backlight unit 222 disposed in the housing 223, and an LCD module 221), wherein the backlight module is configured to at least partially surround a light output surface of the camera, and the function hole extends through the display module and the backlight module (Fig. 5 cavity of 202 and 260). 
It would have been obvious to one of ordinary skill in the art to integrate Lee's backlight module into CN282’s electronic device, “to support and enhance .. functions of the terminal, ... and to improve the configuration ... of the terminal”, as revealed by Lee in [0007]. 

As to claim 10, CN282 and Kanade disclose the terminal of claim 9, 
CN282 and Kanade fail to explicitly disclose the terminal comprising a printed circuit board. 
However, in a pertinent field of endeavor, Lee discloses a display terminal with a printed circuit board electrically connected to the display screen; and a case, wherein the display screen and the printed circuit board are received in the case (Fig. 5 : circuit board 250 [0119-127]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to integrate Lee's backlight module into CN282’s electronic device, “to support and enhance .. functions of the terminal, ... and to improve the configuration ... of the terminal”, as revealed by Lee in [0007]. 

As to claim 14, CN282 discloses an electronic device (CN282 Figs 1-3), comprising: a first display screen defining a through hole (CN282 Figs 1-3. As explained in claim 1 Office Action), the through hole having a center axis (a circular hole inherently has a center axis); a second display screen engaged in the through hole (As explained in claim 1 Office Action); a cover attached on the first display screen to protect a front surface of the display screen (It is unclear from the claim language whether the claimed “cover” is an external shield protecting the display screen glass, or the display screen glass itself protecting the electronic device display functional elements. In light of Application Specification paragraph [0051] “The cover 10 may be set in front of the display screen 20. The cover 10 may protect a front surface of the display screen 20, expose information shown on the screen 20 to the outside”, Examiner interprets the claimed cover as latter, and maintains a display screen glass inherently exists in any electronic device display ); a camera being in alignment with the through hole and having the center axis (CN282 Figs 1-3. As explained in claim 1 Office Action); a case engaged with the cover to define a chamber to receive the first display screen, the second display screen and camera (Figs. 1-2: Housing 1), wherein the first display screen and the second display screen are configured to display a full image cooperatively, the first display screen is configured to display a part of the full image, and the second display screen is configured to display the rest part of the full image (Specification p.3-4: The lens 12 is a transparent display that is electrically coupled to the processor of the mobile device ... When the camera 11 is turned on in the shooting working state, the processor controls the transparent display screen 12 to turn off the display, ... When the camera 11 is turned off and is not in the working state of shooting, the processor controls to turn on the transparent display 12, and the transparent display 12 receives the display information sent from the processor and displays it. 
CN282 thus teaches the transparent display 12 is a part of the normal screen area. It displays specific information only during special situations such as the camera is turned on, a user misses an incoming call or has received a short message, as explained by CN282 in page 4). 
CN282 does not directly disclose when the terminal is in a mode of photographing, the first display screen is configured to display the part of the full image. 
However, in a similar field of endeavor, Kanade discloses a combined video display and camera system, wherein when the system is in a mode of photographing, the first display screen is configured to display the part of the full image ([0033] FIG. 2 illustrates a block diagram of an exemplary combined camera and display system 299, 
... An image is displayed on a flat-panel screen 204. Flat panel screen 204 displays the picture by adjusting the optical transparency of its individual pixels. Screen 204 is illuminated using a backlight 206 which diffuses light from a light source 208 such that the light passes through the flat panel screen 204 to the user 200 who sees a picture. Camera 210 captures an image of the user 200 and his/her surroundings through screen 204 and backlight 206). 
It would have been obvious to one of ordinary skill in the art to apply Kanade's camera  module into CN282’s electronic device, to resolve the video conferencing problem that conferees are “unable to maintain eye contact. Absence of eye contact during a conversation greatly reduces the effectiveness of communication”, as revealed by Kanade in [0003]. 
CN282 and Kanade fail to disclose the electronic device comprising a printed circuit board.
However, in a pertinent field of endeavor, Lee discloses a printed circuit board electrically connected to the first display screen (Fig. 5 : circuit board 250), and a case to define a chamber to receive the printed circuit board (Fig. 5 : [0119-127]). 
It would have been obvious to one of ordinary skill in the art to integrate Lee's printed circuit board into CN282’s electronic device, “to improve the configuration and/or software of the terminal”, as revealed by Lee in [0007]. 

As to claim 17, CN282 further discloses the electronic device of claim 14, wherein the first and the second display screens each has a top surface facing toward the cover (As explained in claim 14 Office Action); and the top surfaces of the first and the second display screens are coplanar (Figs. 1-3)

As to claim 18, CN282 and Lee disclose the electronic device of claim 14, wherein the first display screen comprises a display module and a backlight module (Lee [0132] The display module 210 b may comprise ... a backlight unit 222 disposed in the housing 223, and an LCD module 221), the through hole extends through the display module and the backlight module, and the backlight module at least partially surrounds a light output surface of the camera (Lee Fig. 5 cavity of 202 and 260). 

As to claim 19, CN282 further discloses the electronic device of claim 14, wherein the second display screen is transparent such that external light signals transmit through the second display screen (All display screens are inherent transparent such that light can pass through) and inject into the light output surface of the camera (Figs. 1-3). 

As to claim 20, CN282 further discloses the electronic device of claim 19, wherein the second display screen is surrounded by the first display screen (Figs. 1-3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621